Citation Nr: 1440656	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits on the basis of service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from October 1951 to June 1976.  The Veteran died in November 2005.  The appellant claims as the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2010, the Board denied service connection for esophageal cancer, claimed as due to herbicide exposure, for accrued benefits purposes and denied DIC benefits under 38 U.S.C.A. § 1318.  The above-captioned claims were remanded to the RO for further development.

In October 2013, the Board remanded the appeal for further development.

A review of Virtual VA and the Veterans Benefits Management System (VBMS) reveals that the documents are either duplicates of the evidence contained in the case file or not pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran died in November 2005.  The death certificate lists the immediate cause of death as cardiopulmonary arrest due to or as a consequence of esophageal cancer.

2.  At the time of his death, the Veteran was service-connected for PTSD (100 percent disabling),  pain and limitation of motion of the left hip with weakness involving muscle group XIV (30 percent disabling), degenerative disc disease of the cervical spine (30 percent disabling), arthritis of the left knee (30 percent disabling), and tendinitis of the left shoulder (20 percent disabling).

3.  The service-connected PTSD, left hip disability, cervical spine disability, left knee disability, and left shoulder disability were not a principal or contributory cause of the Veteran's death.

4.  Cardiopulmonary arrest and esophageal cancer were not manifest during service or within one year of separation, and are not attributable to service, to include as due to herbicide exposure.

5.  With regard to burial benefits based service-connected death, the Veteran did not die as a result of a service-connected disability or disabilities, and on the date VA received notice of the Veteran's death, it had evidence that the Veteran did not die of a service-connected disability.  



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's cause of death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.5 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria for payment of burial benefits are not met. 38 U.S.C.A. § 2307, (West 2002); 38 C.F.R. § 3.1704 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

With regard to the claim for burial benefits, the law, and not the evidence, is dispositive in this case.  Therefore, VA's duties to notify and assist the claimant are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  With regard to the claim for service connection for cause of death, the RO provided the required notice in letters sent to the appellant in March 2006 and July 2008.  The letter of July 2008 was additionally complaint with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) which pertains to claims for Dependency and Indemnity Compensation.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  The RO has associated the Veteran's service treatment records, VA treatment records, and identified private treatment records with the claims file.  
	
The general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).   VA medical opinions from May 2013, February 2014, and March 2014 addressed the medical questions at issue in this case.  The examinations of record considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.
Further, there has been substantial compliance with the Board's October 2013 remand directives, insofar as the RO obtained further medical opinions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

On review, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5.

A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

With regard to service connection, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
	
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In this case, the Veteran died in November 2005.  According to the death certificate, the immediate cause of death was cardiopulmonary arrest, with esophageal cancer as the underlying cause.  

At the time of the Veteran's death, service connection was in effect for the following five disabilities: (1) posttraumatic stress disorder (PTSD) (100 percent disabling), (2) pain and limitation of motion of the left hip with weakness involving muscle group XIV (30 percent disabling), (3) degenerative disc disease of the cervical spine (30 percent disabling), (4) arthritis of the left knee (30 percent disabling), and (5) tendinitis of the left shoulder (20 percent disabling).

The appellant contends that that the Veteran's service-connected PTSD caused the fatal cardiac arrest.  She contends that as a manifestation of his PTSD, the Veteran suffered from high levels of anxiety and a high heart rate, which was controlled by medications during his lifetime, and the PTSD ultimately resulted in the Veteran's cardiac arrest.  In October 2013, the Board remanded the appeal in order to obtain a medical opinion addressing these allegations.

In February 2014, a VA medical opinion was obtained.  The examiner concluded, "from reviewing the records the patient was in/out of hospitals, hospice, long term medical care facilities at the end of his life for months. I don't see how PTSD could have contributed to that, and PTSD did not accelerate, accelerate [sic], contribute to the fatal pathology (cancer)."  

In response to the question of any relationship between PTSD and cardiopulmonary arrest, the examiner stated, "everyone ultimately dies from cardiopulmonary arrest, the reason he had the cardiopulmonary arrest was due to end-stage cancer," further explaining,

PTSD is associated with certain cardiovascular risks (such as high blood pressure) but this patient had lifestyle choices that clearly contributed more to his high blood pressure than PTSD (such as obesity and smoking). The fact of the matter is the patient expired due to cancer and his terminal event was his heart stopping. This is not associated with his diagnosis of PTSD.

The examiner also noted the Veteran's remote history of alcohol dependence that had been in remission for 30 years, and thus was not contributory to his death from cancer.  The examiner noted that PTSD would be associated with alcohol dependence but that the Veteran's alcohol dependence resolved decades before he died.

The examiner further noted that the only psychotropic medication the Veteran had been prescribed towards the end of his life was Klonopin, a minor tranquilizer.  If anything, the Klonopin would have eased cardiovascular problems rather than worsened, them, but again, the examiner noted that the Veteran's "primary problem was not cardiovascular, it was malignancy and the Klonopin would have no effect on malignancy."  Other psychotropic medications were found similarly unrelated to the Veteran's death due to the fact that they were used briefly after short trial periods years before his death.

As for the remaining service-connected disabilities, involving the left hip, cervical spine, left knee, and left shoulder, in a March 2014 addendum opinion, an examiner who authored a May 2013 examination report concluded, "none of [the Veteran's] service connected disabilities (as listed above) would either aggravate or contribute or accelerate any fatal pathology such as esophageal cancer."  The examiner noted that risk factors for esophageal cancer include tobacco, obesity, alcohol, GERD, Barret's esophagus, and dysphonia or bleeding.  As noted in the May 2013 report, in this case the Veteran's risk factors were smoking and obesity.

These medical opinions do not support that a service-connected disability was either the principal or a contributory cause of death.  

With regard to the nonservice-connected actual causes of death of esophageal cancer and cardiopulmonary arrest, the medical record does not support a relationship between the disorders and the Veteran's period of military service.  That is, service connection is not warranted for these causes of death.  

As for esophageal cancer, esophageal cancer was not manifest during service or within a year of separation, and was not related to service, to include exposure to Agent Orange.  Esophageal cancer was not incurred in or aggravated by service, nor could it be presumed to have been incurred therein.  

Additionally, in May 2013, a VA medical opinion was obtained pursuant to the Board's July 2010 remand instructions pertaining to the claim for service connection for cause of death.

The examiner concluded that esophageal cancer was less likely than not incurred in or caused by service.  The examiner stated she could not find any evidence of any early manifestation of esophageal cancer during service.  The Veteran had a 40-50 year history of tobacco use and a remote history of alcohol use.  The Veteran was obese.  Risk factors for esophageal cancer were noted to include alcohol, tobacco, obesity, alcohol, GERD, Barret's esophagus, and dysphonia or bleeding. 

As for the nonservice-connected cardiopulmonary arrest, the record is devoid of a medical opinion linking the event to military service.  To the contrary, the February 2014 VA examiner found, "everyone ultimately dies from cardiopulmonary arrest, the reason he had the cardiopulmonary arrest was due to end-stage cancer," and "the fact of the matter is the patient expired due to cancer and his terminal event was his heart stopping."

Service treatment records are silent for any heart-related complaints, diagnoses, or treatment.  An electrocardiographic record from March 1976 was normal, as was an undated electrocardiographic record.  Service examinations in October 1955, August 1964, October 1966, and October 1970 showed no abnormalities of the heart, lungs, or chest.  The Veteran's separation examination in March 1976 was also normal in this regard, and the Veteran voiced no related complaints.

Further, presumptive service connection is not available for the Veteran's cardiopulmonary arrest.  Cardiovascular-renal disease was not present within one year of discharge.  Indeed, a June 1977 VA examination was normal in this regard.  As such, presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309(a) is not applicable.  To the extent the appellant asserts having a continuity of symptomatology between the fatal cardiopulmonary arrest and an in-service injury or disease, cardiovascular-renal disease was not noted during service and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

Similarly, the Board has considered presumptive service connection based on herbicide exposure pursuant to 38 C.F.R. §§ 3.307, 3.309(a), as the Board recognizes that the Veteran's personnel records document Vietnam service from September 1968 to September 1969.  However, the event of cardiopulmonary arrest at the time of death is not a diagnosis of ischemic heart disease.  Furthermore, the February 2014 VA examiner clearly explained that the death was due to cancer, not heart disease.  

This evidence is against a finding that the Veteran's death was related to service, or to his service-connected disabilities.  The only evidence to the contrary is the appellant's lay statements.

In certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury. Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  Here, the appellant's allegations are competent and as discussed by the Board in October 2013, are supported by the final rule published in the 2005 Federal Register, (Presumptions of Service Connection for Diseases Associated with Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005)), as well as by the February 2014 VA examiner's notation that PTSD is associated with certain cardiovascular risks.
However, the VA examiners in this case were medical professionals who reviewed the claims file and considered the reported history including the appellant's lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determining that the Veteran's death was not related to service or to service-connected disabilities, including PTSD.  As such, the Board finds the opinions the of VA examiners to be more probative and credible.  Thus, on this record, the medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).   

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the appellant's claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Burial Benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.  

The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.   While §3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, the matter at bar does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.

Burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial . 38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1700 (2014). 

If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid. 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1704(b).   38 C.F.R. § 3.1704(b) provides,

A burial allowance is payable under this section for a Veteran who died as a result of a service-connected disability or disabilities. VA will presume, unless it has evidence to the contrary on the date it receives notice of the Veteran's death, that a Veteran died as a result of a service-connected disability or disabilities if, at the date of death, the Veteran was rated totally disabled for a service-connected disability or disabilities, excluding a total disability rating based on individual unemployability.

Burial benefits are also allowable if a Veteran's death is not service-connected, provided that particular eligibility requirements are met, and the claim is timely.  38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. §§ 3.1703; 3.1705.

In this case, the Veteran was in receipt of compensation at the time of his death.  Accordingly, in March 2006, burial benefits based on nonservice-connected death, including funeral costs and transportation expenses, were paid to the appellant under the provisions of the pertinent regulation at the time, 38 C.F.R. § 3.1600(b). 

The appellant now seeks burial benefits based on service-connected death.  However, as discussed above, the Veteran did not die of a service-connected disability.  Thus, burial benefits are not warranted under the provisions of 38 C.F.R. § 3.1704.  

Although the Veteran was rated totally disabled for service-connected PTSD, it may not be presumed that the Veteran died as a result of this disability.   On January 19, 2006, VA received the appellant's claims for DIC benefits and burial benefits, along with the Veteran's Certificate of Death, which listed cardiopulmonary arrest and esophageal cancer as the causes of death.  This constitutes "evidence to the contrary" that the Veteran died of service-connected disabilities, and rebuts the presumption set forth in 38 C.F.R. § 3.1704.  


ORDER

Service connection for the cause of the Veteran's death is denied.

Burial benefits on the basis of service connection for the cause of the Veteran's death are denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


